Case 3:17-cv-12300-BRM-TJB Document 101 Filed 08/14/19 Page 1 of 2 PageID: 2243



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            (Trenton Vicinage)

 JOHN CURLEY,                                                C.A. No. 3:17-cv-
                                                             12300-BRM-TJB
              Plaintiff,

 vs.

 MONMOUTH COUNTY BOARD OF CHOSEN
 FREEHOLDERS, SERENA DIMASO, in her individual
 and official capacity as Monmouth County Chosen             RETURN DATE:
 Freeholder, THOMAS A. ARNONE, in his individual and          September 16,
 official capacity as Monmouth County Chosen Freeholder,          2019
 GARY J. RICH, in his individual and official capacity as
 Monmouth County Chosen Freeholder, LILLIAN G.                   ORAL
 BURRY, in her individual and official capacity as             ARGUMENT
 Monmouth County Chosen Freeholder, PATRICK                    REQUESTED
 IMPREVEDUTO, in his individual and official capacity as
 Monmouth County Chosen Freeholder, GERRY P.
 SCHARFENBERGER, in his individual and official
 capacity as Monmouth County Chosen Freeholder,
 MICHAEL FITZGERALD, in his individual and official
 capacity as County Counsel, and TERI O’CONNOR, in her
 individual and official capacity as County Administrator,

              Defendants.

       DEFENDANTS’ NOTICE OF MOTION TO STAY EXECUTION ON THE
                     JUDGMENT PENDING APPEAL


 To:     Angelo Joseph Genova
         Lawrence Bluestone
         Genova Burns LLC
         494 Broad Street
         Newark, NJ 07102
Case 3:17-cv-12300-BRM-TJB Document 101 Filed 08/14/19 Page 2 of 2 PageID: 2244




 To:   Bruce P. McMoran
       Michael Francis O'Connor
       McMoran, O'Connor, & Bramley, Pc
       Ramshorn Executive Center
       2399 Highway 34
       Building D, Suite D-1
       Manasquan, NJ 08736


       PLEASE TAKE NOTICE that, on September 16, 2019 or as soon thereafter

 as counsel may be heard, defendants Monmouth County Board of Chosen

 Freeholders, Serena DiMaso, Thomas A. Arnone, Gary J. Rich and Lillian G. Bury

 shall move for entry of an order granting defendant's Motion to Stay Execution on

 the Judgment.

       PLEASE TAKE FURTHER NOTICE that defendant relies on the

 Memorandum of Law submitted herewith.

       PLEASE TAKE FURTHER NOTICE that defendant respectfully requests

 oral argument in the event opposition is filed or this Court is inclined to deny this

 motion.

                                  MARSHALL, DENNEHEY, WARNER,
                                  COLEMAN & GOGGIN
                                  By: /s/ Richard L. Goldstein
                                  RICHARD L. GOLDSTEIN, ESQ.
                                  Attorney for Defendants, Monmouth County
                                  Board of Chosen Freeholders, Serena Dimaso,
                                  Thomas A. Arnone, Gary J. Rich, Lillian G. Burry,
                                  Patrick Impreveduto, and Gerry P. Scharfenberger
